Exhibit 99.1 News Release For immediate release Calgary, Alberta June 14, 2010 TSX: OPC OPTI Canada to Present at the 2il & Gas Investment Symposium and Post New Corporate Presentation Chris Slubicki, President and CEO of OPTI Canada Inc. (OPTI), will present an overview of the Company at the 2il & Gas Investment Symposium on Tuesday, June 15 at 1:30PM and Wednesday, June 16 at 11:20AM at the Hyatt Regency Hotel in Calgary. The June 15 presentation will be audio broadcast via live and archived webcast and may be accessed at www.capp.ca under “Investment Symposium.” The webcast will also be available on OPTI’s website (www.opticanada.com) located under “Presentations and Webcasts” within the Investors section for a period of 30 days. The presentation will include an update of the progress to date on Phase 1 of the Long Lake Project. OPTI will also update its corporate presentation, a copy of which will be available on its website by June 16, 2010. ABOUT OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude™ process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility.
